PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Katz et al.
Application No. 16/334,005
Filed: March 16, 2019
For: EYE EXAMINATION KIOSK SYSTEM AND METHOD FOR REMOTE EYE EXAMINATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed February 11, 2021, to revive the above named application.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed May 22, 2020, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained on November 22, 2020.1 Accordingly, the application became abandoned by statute on November 24, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on November 22, 2020. The Office did not mail a Notice of Abandonment.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on February 9, 2021; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

This application is being referred to Technology Center Art Unit 2872 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries regarding this decision may be directed to Felicia Allen-Jenkins at (571) 272-0986. Questions concerning status or examination should be directed to the Technology Center at (571) 272-2800.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                      


    
        
            
    

    
        1 November 22, 2020 was a Sunday, so the reply due date is the next succeeding business day of November 23, 2020.